 454324 NLRB No. 83DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are in 1997 unless otherwise indicated.International Union of Operating Engineers, Locals17, 17A, 17B, 17RA, AFLŒCIO and Arby Con-struction, Inc. and United Association of Jour-neymen and Apprentices of the Plumbing and
Pipefitting Industry of the United States and
Canada, AFLŒCIO. Cases 3ŒCDŒ630Œ2 and 3ŒCDŒ630Œ4September 26, 1997DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe charges in this Section 10(k) proceeding wereboth filed on February 28, 1997, in Case 3ŒCDŒ630Œ
2 by Arby Construction, Inc. (Arby) and in Case 3Œ
CDŒ630Œ4 by United Association of Journeymen and
Apprentices of the Plumbing and Pipefitting Industry
of the United States and Canada, AFLŒCIO (UA).
They alleged that the Respondent, International Union
of Operating Engineers, Locals 17, 17A, 17B, 17RA,
AFLŒCIO (Operating Engineers), violated Section
8(b)(4)(D) of the National Labor Relations Act by en-
gaging in proscribed activity with the object of forcing
Arby to assign certain work to employees represented
by Operating Engineers rather than to employees rep-
resented by UA Plumbers and Pipefitters Local 36
(Plumbers Local 36). A hearing was held on March
18Œ20, before Hearing Officer Marjorie J. Murray.
Arby and UA filed briefs.The National Labor Relations Board affirms thehearing officer™s rulings, finding them free from preju-
dicial error. On the entire record, the Board makes the
following findings.I. JURISDICTIONThe Employer (Arby), is a Wisconsin corporationengaged in the installation of underground utilities. In
the 12 months preceding the hearing, it purchased
goods in New York valued in excess of $50,000 which
were shipped directly to it from points outside the
State of New York. We find that Arby is an employer
engaged in commerce within the meaning of Section
2(6) and (7) of the Act. Further, the parties have stipu-
lated, and we find, that Operating Engineers, UA, and
Plumbers Local 36 are labor organizations within the
meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeArby is engaged in the business of installing under-ground facilities including natural gas service lines.
Early in 1997,1Arby entered into a 3-year ‚‚blanket™™contract with National Fuel Gas Company (NFG) toservice and repair existing natural gas pipelines and to
perform new underground utility pipeline construction
work in the western New York State area around Buf-
falo. About 80 percent of the contract work involves
renewal work, i.e., the repair or replacement of gas
mains and service pipelines and repositioning of gasmeters to building exteriors. The remainder of the
work involves the installation of gas distribution pipe-
lines to new buildings. The NFG contract work, gen-
erally performed by two-man crews, includes the occa-
sional operation of mechanized excavation equipment.Arby hired four members of Plumbers Local 36 toperform work under the NFG contract. On about Feb-
ruary 27, Arby signed a New York State Addendum
to the UA National Distribution collective-bargaining
agreement that Arby had already signed. On March 5,
pursuant to a card check, Arby voluntarily recognized
Plumbers Local 36 as the collective-bargaining rep-
resentative of ‚‚all full-time and part-time employees
performing gas distribution work of any nature or kind
for Arby pursuant to the terms and conditions of the
New York Addendum.™™Beginning on February 25, Operating Engineers en-gaged in numerous acts of protest against Arby at the
Employer™s yard and jobsites. According to the
uncontradicted testimony of Arby Vice President Mi-
chael Klumb: (1) On February 25, 40 to 50 individ-
uals, including Operating Engineers Local 17 organizer
Chris Hollfelder, picketed Arby™s office in Tonawanda
with signs stating that ‚‚Persons employed by Arby
Construction to do Operating Engineers work on this
project are not represented by Local 17 AFLŒCIO.™™
Klumb related incidents of vandalism and violence as-
sociated with the picketers. (2) Operating Engineers
also followed Arby crews to various jobsites, displayed
their picket signs, made statements including com-
ments that Arby™s backhoes were ‚‚our [Operating En-
gineer™s] machines,™™ and engaged in further acts of
harassment, threats, and violence against Arby employ-
ees. (3) On February 27, Operating Engineers Presi-
dent Thomas Hopkins told Klumb that Arby™s ‚‚prob-
lems could go away in minutes that all you have to do
is sign.™™ (4) On that same date, after Klumb told Inter-
national Operating Engineers Representative Joe
Giason about Arby™s adherence to its contract with UA
and Plumbers Local 36, Giason said, ‚‚You mean to
tell me that the UA is going to be running my ma-
chines?™™Operating Engineers continued to picket Arby™s op-erations after the unfair labor practice charges were
filed in this case. On March 10, the Board™s Regional
Office filed a petition with the United States District
Court for the Western District of New York for an in-
junction under Section 10(l). On March 18, Operating
Engineers executed a voluntary stipulation that itVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00454Fmt 0610Sfmt 0610D:\NLRB\324.061APPS10PsN: APPS10
 455OPERATING ENGINEERS LOCALS 17, 17A, 17B, 17RA (ARBY CONSTRUCTION)2It is well established that picketing falls within the scope of Sec.8(b)(4)(D) so long as one object is to coerce an employer to assign
work to employees represented by a particular union rather than to
assign employees represented by another union. See, e.g., TeamstersLocal 50 (Schnabel Foundation), 295 NLRB 68, 70 (1989). Thus,it is irrelevant whether another object of the picketing might have
been, as Operating Engineers maintains, to secure Arby™s recognition
of Operating Engineers as representative of Arby™s employees.would cease picketing against Arby at its Tonawandaoffice, or at any jobsite under the NFG contract for 30
days, and thereafter would engage only in informa-
tional picketing. The following day the United States
District Court for the Western District of New York
approved the stipulation.B. The Work in DisputeThe dispute concerns the assignment of the follow-ing work:Any work that Local 17, International Union ofOperating Engineers claims falls within its craft
jurisdiction or the craft jurisdiction of the Inter-
national Union of Operating Engineers, which
Arby Construction, Inc. is performing and/or will
be performing pursuant to its blanket contract
with National Fuel Gas and which Arby has as-
signed to its employees who are represented by
Plumbers Local No. 36 of the United Association
of Journeymen and Apprentices of the Plumbing
and Pipefitting Industry of the United States and
Canada.C. Contentions of the PartiesArby, UA, and Plumbers Local 36 contend that a ju-risdictional work dispute exists within the meaning of
Section 10(k) of the Act, that there is reasonable cause
to believe that Operating Engineers has violated Sec-
tion 8(b)(4)(D) of the Act, that no voluntary means for
resolving the dispute exists, and that the Board shouldaward the work in dispute to employees represented by
Plumbers Local 36 based on the factors of Arby™s col-
lective-bargaining relationship with Plumbers Local 36
and UA, employer preference and past practice, and ef-
ficiency and economy of operations.Operating Engineers contends that no jurisdictionaldispute exists because its sole objective in the events
at issue was to gain Arby™s recognition of Operating
Engineers as the collective-bargaining representative of
the current employees who perform the NFG contract
work. It further contends that there is a voluntary
means for resolving any jurisdictional dispute that may
exist.D. Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k), it must be satis-
fied that reasonable cause exists to believe that Section
8(b)(4)(D) has been violated and that the parties have
not agreed on a method for the voluntary settlement of
the dispute.As set forth above, the uncontradicted testimony ofArby Vice President Klumb establishes that Operating
Engineers engaged in mass picketing, with attendant
acts of harassment, threats, and violence at Arby™s of-
fice site in Tonawanda, New York, and at variousNFG jobsites, that pickets carried signs stating thatArby was using employees not represented by Operat-
ing Engineers ‚‚to do Operating Engineers work,™™ that
some pickets spoke of ‚‚our machines,™™ and that Oper-
ating Engineers Representative Giason similarly re-
ferred to the UA ‚‚running my machines.™™We find that the record evidence, especiallyKlumb™s testimony, establishes that there are compet-
ing claims (between groups of employees represented
by Plumbers Local 36 and by Operating Engineers) to
the work in dispute and that Operating Engineers has
engaged in coercive conduct to force reassignment of
this work, in violation of Section 8(b)(4)(D) of the
Act.2Operating Engineers also contends that a voluntarymeans of resolving any jurisdictional disputes exists
under a dispute resolution process set forth in the Na-
tional Distribution Pipeline Agreement. As a member
of the Distribution Contractors Association (DCA),
Arby is bound to this agreement, as are UA and the
International Union of Operating Engineers. The Pipe-
line Agreement provides a voluntary means of resolv-
ing jurisdictional disputes. Operating Engineers Local
17, however, is expressly excluded as a party to the
agreement and is therefore not privy to the dispute res-
olution procedure. Furthermore, even if it were, UA
Special Representative Phil Stephenson provided
uncontradicted testimony that the dispute procedure is
not available when one of the local unions to the dis-
pute does not have a contract with the employer in
control of the work or when a local is engaged in pick-
eting and coercive conduct. Operating Engineers would
be disqualified on both counts from recourse to the
contractual dispute resolution procedure. We therefore
find that there exists no agreed-on method of voluntary
adjustment of the dispute within the meaning of Sec-
tion 10(k) of the Act. Accordingly, we find that the
dispute is properly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00455Fmt 0610Sfmt 0610D:\NLRB\324.061APPS10PsN: APPS10
 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The following factors are relevant in making a deter-mination of the dispute.1. Collective-bargaining agreementsAs previously stated, Arby is signatory to the Na-tional Distribution Pipeline Agreement with UA and to
the New York State Addendum with Plumbers Local
36 and UA. These contracts expressly cover all gas
distribution work performed by Arby employees under
the NFG contract, including the operation of mecha-
nized equipment, the performance of fitting work, the
relighting of the appliances, and the hookups after the
gas had been shut off.The Respondent, Operating Engineers Locals, do nothave a collective-bargaining agreement with Arby. We
find that the factor of collective-bargaining agreements
favors an award to employees represented by Plumbers
Local 36.2. Employer preference and past practiceTestimony established that it was Arby™s preferenceto assign its own employees who are represented by
Plumbers Local 36 to perform all aspects of the work
in question. Arby Vice President Klumb testified that
these employees had completed 50 to 60 renewals
under the NFG contract and have ‚‚demonstrated they
can give me the help I need.™™ We find that this factor
favors an award to employees represented by Plumbers
Local 36.3. Area and industry practiceEvidence regarding area and industry practice ismixed. Employees represented by various unions, in-
cluding Plumbers Local 36, the International Brother-
hood of Electrical Workers, the Oil, Chemical and
Atomic Workers International Union, and Operating
Engineers have been used by various employers to per-
form all phases of gas distribution work. We therefore
find that this factor does not favor either group of em-
ployees.4. Economy and efficiency of operationsKlumb testified that it is more economical to havethe work performed by employees represented by
Plumbers Local 36 because Arby can obtain all of its
employees from the same source. Additionally, an av-erage gas renewal job under the National Fuel contracttakes 4 hours, of which only 20 to 30 minutes requiresthe operation of mechanized equipment. Klumb further
testified that Operating Engineers insisted on a guaran-
teed 40-hour workweek. The use of Operating Engi-
neers would result in having to use an unnecessary ad-
ditional full-time employee on the work crew. We find
that the factor of economy and efficiency favors the
award of the work in dispute to employees represented
by Plumbers Local 36.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by Plumbers Local
36 are entitled to perform the work in dispute. We
reach this conclusion relying on the factors of collec-
tive-bargaining agreements, employer preference and
past practice, and economy and efficiency of oper-
ations. In making this determination, we are awarding
the work to employees represented by Plumbers Local
36, not to the union or its members.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Arby Construction, Inc., who arerepresented by Local No. 36 of the United Association
of Journeymen and Apprentices of the Plumbing and
Pipefitting Industry of the United States and Canada,
AFLŒCIO, are entitled to perform the gas pipe installa-
tion and repair work which Arby is performing and/or
will be performing pursuant to its blanket contract with
National Fuel Gas.2. Operating Engineers Locals 17, 17A, 17B, 17RAof the International Union of Operating Engineers,
AFLŒCIO is not entitled by means proscribed by Sec-
tion 8(b)(4)(D) of the Act to force Arby Construction,
Inc., to assign the disputed work to employees rep-
resented by it.3. Within 10 days from the date of this decision,Operating Engineers Locals 17, 17A, 17B, 17RA of
the International Union of Operating Engineers, AFLŒ
CIO, shall notify the Regional Director for Region 3
in writing whether it will refrain from forcing the Em-
ployer, by means proscribed by Section 8(b)(4)(D), to
assign the disputed work in a manner consistent with
the determination.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00456Fmt 0610Sfmt 0610D:\NLRB\324.061APPS10PsN: APPS10
